Citation Nr: 0716144	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1976 to June 1977 and from May 1978 to September 
1980.

The issue of entitlement to an increased rating for bilateral 
hearing loss comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating.  The issue of entitlement to service 
connection for a left eye disability comes before the Board 
on appeal from a June 2003 RO rating decision.  

Procedural history

Service connection for bilateral hearing loss was granted in 
a January 2003 RO rating decision, and the veteran was 
assigned a noncompensable disability rating.  The veteran 
filed a notice of disagreement in regards to the January 2003 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in an August 2003 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in September 2003.

The veteran filed a claim of entitlement to service 
connection for a left eye disability in November 2002.  That 
claim was denied in a June 2003 RO rating decision.  The 
veteran also requested DRO review of the June 2003 decision.  
In an October 2003 SOC, the DRO conducted a de novo review of 
the left eye claim and confirmed the RO's findings.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal in October 2003.

The two appeals of the veteran have been merged at the Board 
for the sake of simplicity.  The veteran testified as to both 
issues before the undersigned Veterans Law Judge at a 
personal hearing in Washington D.C. in June 2004.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

In February 2005, the Board issued a decision which denied a 
compensable disability rating for the veteran's service-
connected bilateral hearing loss and remanded the claim for 
entitlement to service connection for a left eye disability.  
The veteran appealed the Board's February 2004 denial of a 
compensable rating for service-connected bilateral hearing 
loss to the United States Court of Appeals for Veterans 
Claims (the Court).  

In an Order dated August 18, 2006, the Court vacated the 
Board's decision as to the increased rating claim and 
remanded this case.  The contents of the Court's Order will 
be described below.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

In the above-mentioned January 2003 rating decision, the 
veteran was granted service connection for tinnitus and 
assigned a 10 percent disability rating, which is the maximum 
schedular rating.  To the Board's knowledge, the veteran has 
not disagreed with this decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Additionally, in a February 2005 statement, the veteran 
raised the issue of entitlement to service connection for a 
right eye disability.  That issue has not yet been addressed 
by the RO, and it is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


REMAND

These claims must be remanded for further evidentiary 
development as detailed below.

Reasons for remand

The hearing loss claim

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

As was noted in the Introduction, in an Order dated August 
18, 2006, the Court remanded this issue to the Board, based 
upon a perceived failure on the part of VA fulfill its 
statutory duty to assist with the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  Specifically, the Court found that the December 
2002 VA examination report of record was inadequate, as it 
was "not contemporaneous with the Board's February 2005 
decision and the appellant complained of increased hearing 
loss since the December 2002 VA examination."  See the 
August 18, 2006 Court Order, page 3.  Accordingly, another VA 
audiology examination is required.    

The left eye claim

The Board notes that the veteran's claim for entitlement to 
service connection for a left eye disability is not part of 
the Court's remand order.  In any event, the Board must 
remand the claim for the procedural deficiency detailed 
below.

In the Board's February 2005 remand, the RO was directed to 
obtain a medical opinion as to whether any disability of the 
veteran's left eye is due to exposure to cold in service.  In 
February 2005, a letter was sent to the veteran which 
indicated that the  left eye claim was being referred for a 
medical opinion.  However, it does not appear that an opinion 
was ever obtained.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary, and that where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Another 
remand is necessary to ensure proper compliance with the 
Board's February 2005 remand instructions.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a VA audiological examination in 
order to determine the current 
severity of the service-connected 
bilateral hearing loss.  The 
veteran's VA claims folder should be 
forwarded to the audiologist for 
review in connection with the 
examination.  All indicated tests 
and studies should be performed.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.

2.  The veteran's VA claims folder 
should be forwarded to a medical 
expert, who should review the 
veteran's claims folder and render 
an opinion as to whether the veteran 
has a current left eye disability 
related to exposure to cold in 
service.  If it is deemed by the 
reviewer to be necessary, the 
veteran should undergo VA 
examination and/or diagnostic 
testing.  The opinion should be 
associated with the veteran's VA 
claims folder.  

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to a compensable 
disability rating for service-
connected bilateral hearing loss and 
entitlement to service connection for 
a left eye disability.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
and given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


